Citation Nr: 0802743	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who had recognized active service 
from June 1945 to October 1945 and from May 1946 to March 
1949.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Manila RO that denied service connection for hypertension and 
ulcer disease.  The veteran's notice of disagreement was 
received in August 2004, but he did not specify the 
determinations with which he disagreed.  In an August 2004 
statement, he clarified he was disagreeing only with the RO's 
denial of service connection for hypertension.  Consequently, 
the matter of service connection for ulcer disease is not 
before the Board.  In January 2008, the Board granted the 
veteran's representative's motion to advance the case on the 
Board's docket due to the appellant's advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  

The RO issued VCAA notification letters in September 2003 and 
January 2004; these failed to comply with VCAA notification 
requirements.  Specifically, they did not advise the veteran 
of the evidence he needed to submit to substantiate a service 
connection claim, or of the evidence VA would seek, and did 
not ask the veteran to provide any evidence in his possession 
that pertained to the claim.  On remand, another VCAA letter 
with this information should be issued.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran has not been notified of the criteria for 
establishing a disability rating or effective dates of 
awards.

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service medical records (SMRs) for his second period of 
active service, from May 1946 to March 1949, were damaged in 
a 1973 fire at that facility.  Hence, VA has a heightened 
duty to assist him in developing his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate source medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

The RO was able to obtain (and associate with the claims 
folder) SMRs from the veteran's first period of active 
service, from June 1945 to October 1945.  An October 1945 
physical examination found that the veteran was "physically 
disqualified for service in the Army of the Philippines by 
reason of hypertension."

The veteran submitted medical certificates from alleged 
physicians to document that he was treated for hypertension 
both during and immediately following service: Dr. P.E., 
dated in October 1946; Dr. L.D.S., dated in November 1946; 
Dr. R.G.M, dated in February 1947; Dr. D.V.D., dated in April 
1951; and Dr. P.P.R., dated in September 1958.  The RO has 
determined that none of these persons was included in the 
list of registered physicians in the Philippines according to 
the Professional Regulatory Commission.  In addition, Drs. 
P.E. and L.D.S. used physician license numbers that belonged 
to other physicians.  Because it is not shown that the 
certificate providers are recognized medical professionals, 
the certificates are no competent evidence as to medical 
questions; the fact that the certificate providers have 
misrepresented their identities raises credibility issues as 
to the content of the certificates.

The veteran also submitted in support of his claim recent 
medical records showing that he currently has hypertension.  
A January 2003 medical certificate from Dr. M.B.R. provides a 
diagnosis of hypertensive cardiovascular disease.  A 
September 2003 in-patient certification from Dr. A.B.D. shows 
the veteran was treated for "Hypertension Stage II, poor 
control."  

The veteran has not been afforded a VA examination to 
determine the etiology of his hypertension.  An examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

As noted, the record suggests that the veteran suffered from 
hypertension while in service.  The private diagnoses noted 
above are sufficient to establish current disability.  The 
Court has held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The Court has also found that a veteran is competent to 
provide testimony of dizziness and headaches, since the 
symptoms are capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  As the record 
contains medical evidence of current hypertension, a 
diagnosis of hypertension during service, and credible lay 
statements that the veteran has experienced symptoms of 
hypertension (dizziness and headaches) since his discharge 
from service, the "low threshold" standard of McLendon is 
met and an examination for a medical advisory opinion is 
indicated.  

Accordingly, the case is REMANDED for the following:

1.  The RO must send the veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), specifically advising him of 
the evidence needed to substantiate a 
service connection claim, of the evidence 
VA will seek to provide, and request that 
he provide any evidence in his possession 
that pertains to the claim.  He should 
also be notified regarding the rating of 
hypertension and the effective date of any 
award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should then arrange for the 
veteran to be examined by a cardiologist 
to determine the likely etiology of his 
hypertension.  Based upon examination of 
the veteran and review of his claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran's hypertension had its onset 
in, or is otherwise related to, his 
service.  The examiner must explain the 
rationale for the opinion given.  

3.  The RO should then re-adjudicate the 
claim (to include addressing any 
credibility issues raised).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

